                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR286
                                            )
      vs.                                   )
                                            )
ALEJANDRO MERCADO-GARCIA,                   )                   ORDER
JACINTO NORIEGA-ULOA and                    )
FRANCISCO CARRILLO-NORIEGA                  )

                    Defendant.


      This matter is before the court on Defendant Carrillo-Noriega’s unopposed Motion
to Continue Trial Date [34]. Based on the reasons set forth in the motion, the court finds
good cause has been shown and the motion should be granted. Accordingly,

      IT IS ORDERED that on Defendant Carrillo-Noriega’s unopposed Motion to
Continue Trial Date [34] is granted, as follows:

      1. The jury trial, as to all defendants, now set for December 14, 2019, is
         continued to February 25, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and February 25, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: December 3, 2019.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
